Exhibit 10.11
 
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


This First Amendment to Employment Agreement (this “Agreement”) dated August 17,
2011, to be effective as of July 10, 2011 (the “Effective Date”), is by and
between The Mint Leasing, Inc., a Nevada corporation (the “Company”) and Jerry
Parish, an individual (“Executive”), each referred to herein as a “Party” and
collectively the “Parties”.
 
W I T N E S S E T H:



WHEREAS, The Mint Leasing, Inc., a Texas corporation, the Company’s wholly-owned
subsidiary, and Executive previously entered into a three-year Employment
Agreement (the “Employment Agreement”) on or around July 10, 2008, pursuant to
which Executive agreed to serve as the Chief Executive Officer of the Company,
which Employment Agreement was subsequently assumed by the Company, a copy of
which is attached hereto as Exhibit A;


WHEREAS, capitalized terms used herein shall have the meaning ascribed to such
terms in the Employment Agreement, unless otherwise stated herein or the context
requires otherwise; and


WHEREAS, the Parties desire to enter into this Agreement to modify and extend
the Employment Agreement as provided below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, and other consideration, which
consideration the Parties hereby acknowledge and confirm the sufficiency
thereof, the Parties hereto agree as follows:


1.   Amendment to Employment Agreement. The Employment Agreement shall be
extended and shall continue in effect for a period of three (3) years from the
Effective Date of this Agreement.   For the sake of clarity and in an abundance
of caution, Section 1.01 of the Employment Agreement shall be amended to provide
for the Employment Agreement to have a six-year term, ending on the sixth
anniversary of the Commencement Date.
 
2.           Reconfirmation of Employment Agreement. The Parties hereby reaffirm
all terms, conditions, covenants, representations and warranties made in the
Employment Agreement, to the extent the same are not amended hereby.
 
3.           Effect of Agreement. Upon the effectiveness of this Agreement, each
reference in the Employment Agreement to “Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be a reference to such
Employment Agreement as modified or waived hereby.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Employment Agreement to Continue in Full Force and Effect.  Except
as specifically modified herein, the Employment Agreement and the terms and
conditions thereof shall remain in full force and effect.
 
5.           Effect of Facsimile and Photocopied Signatures. This Agreement may
be executed in several counterparts, each of which is an original.  It shall not
be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.  A copy of this Agreement
signed by one Party and faxed to another Party shall be deemed to have been
executed and delivered by the signing Party as though an original.  A photocopy
of this Agreement shall be effective as an original for all purposes.


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Effective Date.


THE “COMPANY”
THE MINT LEASING, INC.




 
/s/ Jerry Parish



 
Jerry Parish

 
Chief Executive Officer



Date: 08/16/11

“EXECUTIVE”




 
/s/ Jerry Parish

Jerry Parish


Date: 08/16/11

 
 
 
 

--------------------------------------------------------------------------------

 